 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 Case No.: 18cr4126BTM
11
12                Plaintiff,                   AMENDED JUDGMENT & ORDER
                                               GRANTING UNITED STATES’
13         v.                                  MOTION TO DISMISS WITH
                                               PREJUDICE
14
     LUIS SOLIS-VELASCO,
15
16                Defendant
17
18
19        Upon the motion of the Government, and good cause appearing therefrom,
20        IT IS HEREBY ORDERED that the Indictment against LUIS SOLIS-VELASCO
21 in this case is dismissed with prejudice.
22        IT IS SO ORDERED.
23
     Dated: October 23, 2018
24
25
26                                         For Hon. Barry Ted Moskowitz
27                                             United States District Judge
28


30
